Citation Nr: 1508224	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disability.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the rating decision, the RO considered service connection for coronary artery disease for purposes of retroactive benefits pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404(N.D. Cal., May 2, 1989), but continued and confirmed their previous denial of this claim. 

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for a heart disability and whether new and material evidence has been received to reopen a claim for service connection for a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service connection for coronary artery disease based on a finding that the Veteran's coronary artery disease was unrelated to his service.

2.  Evidence received since the July 2004 decision relates to an unestablished fact necessary to substantiate the claim and triggers VA duty to provide an examination.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a heart disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Service connection for coronary artery disease was initially denied in a December 2003 rating decision on the basis that the evidence did not show this disability was incurred in service.  The Veteran was notified of the RO's decision, but he did not file a notice of disagreement with that decision.  In addition, no new and material evidence was received within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); see also Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52. 

The Veteran sought to reopen his claim for a heart disability in March 2004.  Service connection for coronary artery disease was denied in a July 2004 rating decision on the basis that new and material evidence was not received, and this disability was not related to military service, to include herbicide exposure.  The Veteran was notified of the RO's decision, but he did not file a notice of disagreement with that decision.  In addition, no new and material evidence was received within the applicable appeal period.  Therefore, the rating became final based on the evidence then of record.  Id.

The RO received the instant petition to reopen the claim in October 2009.  

Evidence received since the final July 2004 rating decision includes additional VA and private treatment records, records from the Social Security Administration (SSA), and hearing testimony presented by the Veteran in April 2014.  This evidence was not part of the record in 2004, and is new.  As it addresses whether the Veteran has a heart disability that may be presumptively related to service, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a heart disability.  

Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a heart disability may be reopened. 

ORDER

The petition to reopen the claim for entitlement for service connection for a heart disability is granted.


REMAND

Having reopened the claim for service connection for a heart disability, additional development is warranted.  

The Veteran's service in Vietnam is confirmed; therefore Agent Orange exposure is conceded.  VA has a duty to assist the Veteran in the development of the claim by seeking a medical opinion on the question of the nature and etiology of the claimed heart disability.  

There is conflicting evidence as to whether the Veteran has ischemic heart disease.  The record also shows additional current heart disabilities, such as hypertension, congestive heart failure, and atrial fibrillation.

VA treatment records dated in 2001 and 2002 show a history of arteriosclerotic heart disease (ASHD) status post myocardial infarction and percutaneous transluminal coronary angioplasty (PCTA) and atrial septic defect.  The records also show the Veteran had a history of myocardial infarction in 1999 with angioplasty.  

A VA examination report in October 2003 appears to indicate that the Veteran had coronary artery disease.  A VA general medical examination report dated in February 2010 shows a finding of 'heart condition, atherosclerotic coronary artery disease (ASCAD), without ischemic heart disease.'

Private medical records from Guthrie County Hospital include findings of rule out myocardial infarction in 1999, coronary artery disease in December 2010, and atrial fibrillation in October 2012.

Virtual VA treatment records include a negative study for stress inducible myocardial ischemia.  However, a May 2012 CT scan showed coronary calcification and a December 2012 CT scan indicated a finding of generalized arteriosclerosis of coronary arteries.  Additional treatment records dated in January 2013 show the Veteran was taking Lisinopril for coronary artery disease and hypertension.  A February 2013 record shows an adenosine nuclear stress test was ordered to assess coronary ischemia and the test revealed no ischemic/acute injury or EKG changes.  Findings of congestive heart failure are also shown in 2011 and noted on X-ray in September 2013.

SSA records reflect the Veteran was found disabled due to a primary diagnosis of COPD and a secondary diagnosis of chronic ischemic heart disease with or without angina.

Given the foregoing, an additional examination is needed to determine whether the Veteran has ischemic heart disease, as defined in 38 C.F.R. § 3.309(e), and whether any of his other current heart disabilities are related to service.  

In addition, at his June 2014 videoconference hearing, the Veteran stated that he had received medical treatment from Mercy Hospital in Des Moines, Iowa.  He indicated that he previously notified the RO of the outstanding medical records.  A review of the claims file reflects that in May 2012, the RO requested that the Veteran provide VA with authorization to obtain those records, but he did not.  However, as the claim is being remanded for other reasons, the RO should make another attempt to obtain treatment records from Mercy Hospital after securing any necessary authorization from the Veteran.  Information in the file also indicates that the Veteran may have received a cardiac-related consultation or treatment from another private facility in 1999, namely Iowa Heart.  

The Veteran is reminded of his obligation to cooperate with VA's efforts to obtain all relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

At the hearing, and in correspondence received in August 2014, the Veteran indicated that additional VA treatment records are available that are pertinent to his claim.  Accordingly, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, with respect to the petition to reopen the claim for a lung disability, this matter is also remanded to allow the RO to supplement the claims file with the outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his claimed heart and lung disabilities.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities, to include records from Mercy Hospital in 1994 and 1999, and the Iowa Hospital.  

All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Obtain pertinent, outstanding VA treatment records dated from June 2014 to the present and associate these records with the claims file.

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed heart disability.  This examination should be performed by a physician (a cardiologist, if possible).  The entire claims file, to include any electronic files and a copy of this remand, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.

a) The examiner is to rule in or rule out a diagnosis of ischemic heart disease, defined as including (but not limited to) myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary spasm, coronary bypass surgery, and/or angina.  In doing so, the examiner is asked to reconcile any conflicting findings in the medical records.

b) For all other disabilities of the heart that are identified on examination or noted in the claims file since October 2009 (to include congestive heart failure, atrial fibrillation, and hypertension), the examiner is to opine as to whether it is at least as likely as not such disability had onset during active service or is causally related to the Veteran's service. 

c) The examiner is to opine as to whether it is at least as likely as not cardiovascular renal disease, to include hypertension, had onset within a year of discharge from service.  

d) The examiner is also to opine as to whether it is at least as likely as not that any current heart disability is either caused by or aggravated by the Veteran's service-connected posttraumatic stress disorder and/or service-connected diabetes mellitus. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

All opinions must be supported by a fully articulated rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


